~ ,;(~45B. (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Pagel ofl   \



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                         V.                                           (For Offenses Committed On or After November I, 1987)


                        Julio Cesar Gutierrez-Vega                                    Case Number: 3:19-mj-22647




     REGISTRATION NO. 86232298
                                                                                                                    JUL O2 7,
     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                              ----------------~"''=l''er'"'>+M"''p;·~_..,,r'-ri-r••.,,,...,,,+...;,.~.-.c---...............,.--
           was found guilty to count(s)                                            BY                       U2.PUTY

           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                               Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

           The defendant has been found not guilty on count(s)
      •    Count(s)
                                      -------------------
                                          dismissed on the motion of the United States.
                       ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                  "I
                                   AnMESERVED                                   • ________ days
      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, July 2, 2019
                                                                                  Date of Imposition of Sentence



                   DUSM                                                           HitiL«LOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                         3:19-mj-22647
